DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 contain the trademark/trade name Kovar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an electrical connection material and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 2017/0018391) in view of Chuang et al. (US 2016/0343532).
	Regarding claim 1, Costello teaches a vacuum proximity focused image sensor comprising: a photocathode window assembly (120; Paragraph [0034]) having a face with one or more raised features (140; Paragraph [0034]) and a photocathode layer (122; Paragraph [0034]); an anode assembly (130; Paragraph [0034]) comprising a substrate having an electron sensitive surface (160; Paragraph [0036, 0040]); a metal seal bonding the photocathode window assembly and the silicon substrate to each other (150; Paragraph [0034]), forming a vacuum gap that separates the photocathode layer of the photocathode window assembly and the electron sensitive surface of the silicon substrate of the anode assembly by a gap height defined by the one or more raised features of the face of the photocathode window assembly (140; Paragraph [0034, 0007]); a first electrical connection to the photocathode layer, for a voltage bias; and a second electrical connection to the electron sensitive surface, for the voltage bias (180; Paragraph [0035]). Costello fails to teach where in the metal seal is a malleable metal seal and wherein a silicon substrate for the anode assembly.
	It would have been obvious to one of ordinary skill in the art to have the metal seal of Costello be a malleable metal seal since Costello discloses wherein the metal seal may be a different metal or made through a different method (Paragraph [0034]); specifically, one of ordinary skill in the art would have reasonably contemplated having the metal seal be a malleable metal braze in order to provide a metal seal with an economic and precise manufacturing method.
	In the same field of endeavor, Chuang teaches a silicon substrate for an emitter structure in order to enhance the effective quantum efficiency of the photocathode (Paragraph [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello to have the metal seal be a malleable metal seal in order to provide a metal seal with an economic and precise manufacturing method, and to further have the anode substrate be silicon in order to enhance the effective quantum efficiency of the photocathode, as disclosed by Chuang.

	Regarding claim 4, Costello further discloses wherein the first electrical connection to the photocathode layer comprises an electrically conductive path that transits the photocathode window assembly to specify an electrical potential of the photocathode layer (Fig. 8; Paragraph [0035]).
	Regarding claim 6, Costello further discloses wherein the malleable metal seal comprises indium (150; Paragraph [0034]). Motivation to have the metal seal be malleable is the same as for claim 1.
	Regarding claim 7, Costello further discloses wherein the silicon substrate having the electron sensitive surface comprises a backside thinned CMOS active pixel sensor (Paragraph [0038]).
	Regarding claim 8, Costello fails to specifically teach wherein the silicon substrate having the electron sensitive surface comprises a backside thinned CCD image sensor. Costello teaches wherein image intensifiers with collimating structures include EBAPS, EBCMOS and EBCCDs (Paragraph [0006]). Therefore, one of ordinary skill in the art would have reasonably contemplated having the electron sensitive surface comprises a backside thinned CCD image sensor in order to have a low cost and accurate cathode to anode assembly with dimensional control since Costello discloses both CCDs and CMOS are known in the intensifier art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello to have wherein the silicon substrate having the electron sensitive surface comprises a backside thinned CCD image sensor in order to have a low cost and accurate cathode to anode assembly with dimensional control.
	Regarding claim 11, Costello further discloses wherein the photocathode layer comprises a gallium arsenide (GaAs) absorber layer (Paragraph [0034]).
	Regarding claim 20, Costello teaches an image sensor comprising: a photocathode window assembly (120; Paragraph [0034]) having a photocathode layer (122; Paragraph [0034]); an anode assembly (130; Paragraph [0034]) comprising a substrate having an electron sensitive surface (160; Paragraph [0036, 0040]); a metal seal bonding the photocathode window assembly and the silicon substrate to each other (150; Paragraph [0034]), forming a vacuum gap that separates the photocathode layer of the photocathode window assembly and the electron sensitive surface of the substrate of the anode assembly; a first electrical connection to the photocathode layer and a second electrical connection to the electron sensitive surface, wherein the first electron connection and the second electrical connection are for voltage bias of the photocathode layer and the electron sensitive surface (180; Paragraph [0035]). Costello fails to teach where in the metal seal is a malleable metal seal and wherein a silicon substrate for the anode assembly.
	It would have been obvious to one of ordinary skill in the art to have the metal seal of Costello be a malleable metal seal since Costello discloses wherein the metal seal may be a different metal or made through a different method (Paragraph [0034]); specifically, one of ordinary skill in the art would have reasonably contemplated having the metal seal be a malleable metal braze in order to provide a metal seal with an economic and precise manufacturing method.
	In the same field of endeavor, Chuang teaches a silicon substrate for an emitter structure in order to enhance the effective quantum efficiency of the photocathode (Paragraph [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello to have the metal seal be a malleable metal seal in order to provide a metal seal with an economic and precise manufacturing method, and to further have the anode substrate be silicon in order to enhance the effective quantum efficiency of the photocathode, as disclosed by Chuang.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 2017/0018391) and Chuang et al. (US 2016/0343532) in view of Iosue (US 6847027).
Regarding claim 2, Costello and Chuang teach the invention of claim 1, but fail to teach wherein the one or more raised features are integral with and formed of one or more materials of the face of the photocathode window assembly.
In the same field of invention, Iosue teaches an image intensifier with spacers are integral with the face of the photocathode window assembly (60; Column 2, Lines 59-64; Column 7, Lines 12-36) in order to precisely space the photocathode structure within manufacturing tolerances (Column 2, Lines 17-34).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello and Chuang to have the spacer be integral with the face of the photocathode window assembly in order to precisely space the photocathode structure within manufacturing tolerances, as disclosed by Iosue.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 2017/0018391) and Chuang et al. (US 2016/0343532) in view of Costello et al. (US 2011/0261239).
Regarding claim 9, Costello and Chuang teach the invention of claim 1, including wherein the silicon substrate having the electron sensitive surface comprises a CMOS imager (Paragraph [0038]), but fails to teach wherein it is arranged to record time of arrival of photoelectron strikes.
In the same field of endeavor, Costello 2011 teaches wherein the photocathode is arranged to record time of arrival of photoelectron strikes (Paragraph [0005]) in order to improve the light sensitivity and minimize cost of manufacture (Paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello and Chuang to have the photocathode arranged to record time of arrival of photoelectron strikes in order to improve the light sensitivity and minimize cost of manufacture, as disclosed by Costello 2011.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US 2017/0018391) and Chuang et al. (US 2016/0343532) in view of Costello et al. (US 2019/0080875).
Regarding claim 10, Costello and Chuang teach the invention of claim 1, but fail to teach wherein the photocathode layer comprises a glass-bonded, thermally assisted negative affinity photocathode (TANEA), transmission mode photocathode.
In the same field of endeavor, Costello 2019 teaches a photocathode with a glass-bonded, thermally assisted negative affinity photocathode (TANEA), transmission mode photocathode (Paragraph [0022]) in order to simplify the manufacturing and improve performance of the photocathode (Paragraph [0006]). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Costello and Chuang to have the photocathode be a glass-bonded, thermally assisted negative affinity photocathode (TANEA), transmission mode photocathode in order to simplify the manufacturing and improve performance of the photocathode, as disclosed by Costello 2019.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation wherein a vacuum proximity focused image sensor comprising: a photocathode window assembly having a photocathode layer; an anode assembly comprising a silicon substrate having an electron sensitive surface; a malleable metal seal bonding the photocathode window assembly and the silicon substrate to each other, forming a vacuum gap that separates the photocathode layer of the photocathode window assembly and the electron sensitive surface of the silicon substrate of the anode assembly, the vacuum gap having a gap height defined by a thickness of the malleable metal seal; a first electrical connection to the photocathode layer, for a voltage bias; and a second electrical connection to the electron sensitive surface, for the voltage bias.
Regarding claims 13-15 and 17-19, claims 13-15 and 17-19 are allowable for the reasons given in claim 12 because of their dependency status from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879